Citation Nr: 1758320	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-23 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for alcohol dependence secondary to PTSD.

2.  Entitlement to an initial rating in excess of 30 percent prior to June 28, 2011, and in excess of 70 percent beginning June 28, 2011, for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating due to individual unemployability (TDIU) for the period prior to June 28, 2011.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1968 to January 1970. 

This matter is on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles that granted service connection for PTSD; the Veteran disagreed with the rating assigned.  This issue was before the Board in March 2010 when it was remanded for additional development.

This matter is also on appeal from a May 2010 rating decision of the VA RO in Los Angeles that denied service connection for alcohol dependence.

In an August 2015 statement by his representative, the Veteran raised a claim of entitlement to TDIU for the period prior to June 28, 2011.  The Veteran was awarded TDIU in an August 2012 rating decision, effective June 28, 2011.  TDIU was terminated effective November 20, 2014, as the Veteran was in receipt of a combined schedular rating of 100 percent at that time.  Because the TDIU claim has been determined to be inextricably intertwined with the claim of entitlement to service connection for alcohol dependency due to PTSD per the Board's March 2010 remand, the question of entitlement to TDIU prior to June 28, 2011, is before the Board.

In September 2015, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran VA medical examinations.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a higher disability evaluation for his PTSD, to include entitlement to TDIU, as well as entitlement to service connection for alcohol dependence, which he contends is secondary to his service connected PTSD.  

In June 2017, the Veteran was afforded a VA examination to determine whether he had a diagnosis of alcohol dependence at any time during the period on appeal, and, if so, whether it is at least as likely as not this condition was caused by or related to his active military service, to include his service connected PTSD.  The examiner determined that although the Veteran did not currently meet the criteria for a diagnosis of alcohol use disorder, he met the criteria for this condition prior to 2013.  Unfortunately, the examiner failed to address whether the Veteran's alcohol dependence was related to service, to include his service connected PTSD.  In response to the question asked, the examiner stated that it is less likely than not the Veteran has a current alcohol use disorder related to service or caused or aggravated by his service connected PTSD because he does not have a current diagnosis and his condition has been in remission since 2013.  However, the examiner, perhaps confused by the question, failed to address the period on appeal prior to the Veteran's remission.  Consequently, the examination is inadequate, and on remand, a new VA medical opinion should be obtained.   

As the remaining issues could potentially be affected by the outcome of the Veteran's service connection claim, these issues are also remanded.  

Accordingly, the case is REMANDED for the following action:

1. Return the examination report to the examiner who conducted the June 2017 examination.  If he is unavailable, schedule the Veteran for a VA psychiatric examination.  

The examiner should answer the following questions:

a. Has alcohol dependence been diagnosed at any point during the appeal period since May 2007?  If the examiner does not believe that the evidence supports a diagnosis of alcohol dependence at any time during the appeal period, such an opinion should be stated and explained. 

b. Is it is at least as likely as not (50 percent probability or more) that any alcohol dependence diagnosed since May 2007 was incurred in or aggravated by military service? 

c. Is it is at least as likely as not (50 percent probability or more) that any alcohol dependence diagnosed since May 2007 was at least as likely as not (a 50 percent probability or greater) (1) caused by service-connected PTSD or (2) aggravated by service connected PTSD?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

